Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 20180240797 A1, hereinafter “Yokoyama”), in view of Rissa et al. (US 20120262610 A1, hereinafter “Rissa”).

Regarding claim 1, Yokoyama teaches a stacked light receiving sensor (Figs. 17&19: semiconductor device 6C) comprising: 
a first substrate that forms a first layer (Fig. 19: third substrate 300); 
Fig. 19: a second substrate 200); 
a third substrate that is joined with the second substrate and that forms a third layer (Fig. 19: a first substrate 100); 
a pixel array section that includes a plurality of unit pixels arranged two-dimensionally in a matrix (Fig. 19, [0127]: pixel unit 310, unit pixels are two-dimensionally arranged); 
an analog circuit (Fig. 19: part of ADC circuit 280A) that reads a pixel signal from the pixel array section; a logic circuit (Fig. 19: part of ADC circuit 280A) that is connected to the analog circuit and that outputs the pixel signal (Fig. 19, [0127]: the ADC circuit 280A (as claimed “analog circuit/ logic circuit”) converts an analog signal outputted from a unit pixel provided in the pixel unit into a digital signal and outputs a digital signal.); 
a memory Fig. 19, [0127]: a memory 150); 
a processing section that executes processing based on Fig. 19, [0097]&[0130]: a programmable circuit 160, to enable change or automatization of operations of a semiconductor device, software, a system, etc. on an as-needed basis, includes a FPGA (field-programmable gate array) and a CPU (central processing unit)); 
and an output section that outputs a processing result Fig. 19, [0127]: an external communication function 280B), 
Fig. 19: the pixel unit 310, on the third substrate 300), the analog circuit is disposed on any one or more of the first to third layers (Fig. 19: the ADC circuit 280A, on the second substrate 200), and the logic circuit (280A), the processing section (160), and the memory (150) are disposed on any one or more of the second (200) and third layers (100) (layout as illustrated by Fig. 9).
Yokoyama does not teach the memory that stores therein a neural network computing model; processing section that executes processing based on the neural network computing model and a processing result at least based on the neural network computing model.
However, Rissa discloses the memory that stores therein a neural network computing model (Fig. 6, [0064]: imaging device 500 comprises an input memory MEM1, an output memory MEM2 to store output images IMG2, a memory MEM3 for storing data related to image processing such as neural network coefficients or weights or other data, an operational memory MEM4 for example to store computer program code for the data processing algorithms and other programs and data); processing section that executes processing based on the neural network computing model  and a processing result at least based on the neural network computing model (Fig. 6, [0066]: signal processor CSU1 may be arranged to process the pixel values IMG1 captured by the image sensor 100. The processing may happen e.g. using a neural network or other means, and coefficients or weights from memory MEM3 may be used in processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a Neural Network process in a memory as Rissa into Yokoyama semiconductor device, such that the memory that stores therein a neural network computing model; processing section that executes processing based on the neural network computing model and a processing result at least based on the neural network computing model. The suggestion/ motivation for doing so would be to decrease the error between the input data and the output data before exposing the input pixel (Rissa: [0107]).

Regarding claim 11, the Yokoyama and Rissa combination teaches the stacked light receiving sensor according to claim 1, in addition Yokoyama discloses wherein the memory and the processing section are disposed on a same layer (Fig. 19, [0127]: the image processing function 270 and the memory 290 mounted in the second substrate 200).

Regarding claim 16, claim 16 has been analyzed and rejected with regard to claim 1 and in accordance with Yokoyama's further teaching on: an electronic apparatus comprising: a stacked light receiving sensor ([0126]: the semiconductor device 6 is, for example, a stacked imaging device); and a processor that executes predetermined processing on image data output from the stacked light receiving sensor (Fig. 19, [0127]: the image processing function 270 mounted in the second substrate 200).

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the Yokoyama and Rissa combination as applied above, in view of Sukegawa et. (US 20120293698 A1, hereinafter “Sukegawa”).

Regarding claim 2, the Yokoyama and Rissa combination teaches the stacked light receiving sensor according to claim 1, except wherein the logic circuit includes a vertical decoder that specifies a read row for the plurality of unit pixels, and the analog circuit includes a vertical drive circuit that drives unit pixels in the read row specified by the vertical decoder.
However, Sukegawa discloses wherein the logic circuit includes a vertical decoder that specifies a read row for the plurality of unit pixels, and the analog circuit includes a vertical drive circuit that drives unit pixels in the read row specified by the vertical decoder ( [0173]-[0175] a solid-state image sensor 10D in Figs. 11 and 14-15, the whole of the vertical drive circuit (row scanning circuit) 102 and the vertical decoder 103, and the reference signal supply unit 105 can be mounted on the second chip (lower chip) 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the logic circuit includes a vertical decoder that specifies a read row for the plurality of unit pixels, and the analog circuit includes a vertical drive circuit that drives unit pixels in the read row specified by the vertical decoder as taught by Sukegawa into the Yokoyama and Rissa combination. The suggestion/ motivation for doing so would be to reduce the chip size and improve noise reduction (Sukegawa: [0176]).
Regarding claim 3, the Yokoyama, Rissa and Sukegawa combination teaches the stacked light receiving sensor according to claim 2, in addition Sukegawa discloses wherein the vertical drive circuit and the vertical decoder are disposed on different layers (as illustrated by Fig. 11, the vertical drive circuit 102 and the vertical decoder 103 are mounted on different chips).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over the Yokoyama and Rissa combination as applied above, in view of WIPO Patent Publication No.  WO 2017209221 A1  to Oka et al. (employing the corresponding US Application US 20210112213 A1 as a translation and hereafter “Oka”).

Regarding claim 4, the Yokoyama and Rissa combination teaches the stacked light receiving sensor according to claim 1, except wherein the analog circuit includes a comparator disposed on the second layer or the third layer, and a counter disposed on the second layer or the third layer.
However, Oka discloses wherein the analog circuit includes a comparator disposed on the second layer or the third layer, and a counter disposed on the second layer or the third layer (in reference to Fig. 32, and [0417]: comparators 541-1 and 541-2 are formed in a second layer chip 502, and counters 542-1 and 542-2 are formed in a third layer chip 503).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the analog circuit includes a comparator disposed on the second layer or the third layer, and a counter disposed on Oka into the Yokoyama and Rissa combination. The suggestion/ motivation for doing so would be to reduce the chip size and improve noise reduction.

Regarding claim 5, the Yokoyama, Rissa and Oka combination teaches the stacked light receiving sensor according to claim 4, in addition Oka discloses wherein the comparator and the counter are disposed on different layers (In reference to Fig. 32, and [0417]: comparators 541-1 and 541-2 are formed in a second layer chip 502, and counters 542-1 and 542-2 are formed in a third layer chip 503).

Regarding claim 6, the Yokoyama, Rissa and Oka combination teaches the stacked light receiving sensor according to claim 4, in addition Oka discloses wherein the analog circuit further includes a digital to analog converter that is disposed on the second layer or the third layer (In reference to Fig. 32: comparators 541 and ADC 546 are formed in the third layer chip 503).

Regarding claim 7, the Yokoyama, Rissa and Oka combination teaches the stacked light receiving sensor according to claim 6, in addition Oka discloses wherein the comparator and the digital to analog converter are disposed on a same layer (In reference to Fig. 32: comparators 541 and ADC 546 are formed in the third layer chip 503).

Regarding claim 8, the Yokoyama, Rissa and Oka combination teaches the stacked light receiving sensor according to claim 4, in addition Oka discloses wherein the logic circuit includes a signal processing section that is disposed on a same layer as the layer on which the counter is disposed (In reference to Figs. 49-50, [0417]&[0589]: signal processing units 1231 of a third structure 1211, and counters 542 are formed in a third layer chip 852).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Yokoyama, Rissa and Oka combination as applied above, in view of Nakajima et. (US 20170155865 A1, hereinafter “Nakajima”).

Regarding claim 9, the Yokoyama, Rissa and Oka combination teaches the stacked light receiving sensor according to claim 8, except wherein the logic circuit further includes a timing adjustment circuit that is disposed on a same layer as the layer on which the signal processing section is disposed.
However, Nakajima discloses wherein the logic circuit further includes a timing adjustment circuit that is disposed on a same layer as the layer on which the signal processing section is disposed (as illustrated by Figs. 14-16, a timing control circuit 107, and an image signal processing unit 108 are disposed on the third layer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the logic circuit further includes a timing adjustment circuit that is disposed on a same layer as the layer on which the signal processing section is disposed as taught by Nakajima into the Yokoyama, Rissa and Oka combination. The suggestion/ motivation for doing so would be to make the chip of the solid-state image sensor smaller (Nakajima: [0163]).

Regarding claim 10, the Yokoyama, Rissa and Oka combination teaches the stacked light receiving sensor according to claim 8, except wherein the processing section is disposed on a same layer as the layer on which the signal processing section is disposed.
However, Nakajima discloses wherein the processing section is disposed on a same layer as the layer on which the signal processing section is disposed (as illustrated by Figs. 14-16, a column processing unit 104-1, and an image signal processing unit 108 are disposed on the third layer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the processing section is disposed on a same layer as the layer on which the signal processing section is disposed as taught by Nakajima into the Yokoyama, Rissa and Oka combination. The suggestion/ motivation for doing so would be to make the chip of the solid-state image sensor smaller (Nakajima: [0163]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the Yokoyama and Rissa combination as applied above, in view of Sato et. (US 20140015600 A1, hereinafter “Sato”).

Regarding claim 12, the Yokoyama and Rissa combination teaches the stacked light receiving sensor according to claim 1, except wherein the analog circuit is connected to a first power supply, and the logic circuit is connected to a second power supply.
However, Sato discloses wherein the analog circuit is connected to a first power supply (Fig. 4, [0030]-[0033]: analog circuits are electrically connected to a power supply source AVSS), and the logic circuit is connected to a second power supply (Fig. 4, [0039]-[0042]: logic circuit region is electrically connected to a power supply source DVSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the analog circuit is connected to a first power supply, and the logic circuit is connected to a second power supply as taught by Sato into the Yokoyama and Rissa combination. The suggestion/ motivation for doing so would be to provide uniform power can be supplied to the peripheral region (Sato: [0047]).

Regarding claim 13, the Yokoyama, Rissa and Sato combination teaches the stacked light receiving sensor according to claim 12, in addition Sato discloses wherein the first power supply differs from the second power supply (Fig. 4, [0030]-[0039]:  the power supply source AVSS and the power supply source DVSS).

14 is rejected under 35 U.S.C. 103 as being unpatentable over the Yokoyama and Rissa combination as applied above, in view of Kagawa et. (US 20170243819 A1, hereinafter “Kagawa”).

Regarding claim 14, the Yokoyama and Rissa combination teaches the stacked light receiving sensor according to claim 1, except further comprising: an electromagnetic shield that is disposed in at least part of a region between the processing section and the first substrate.
However, Kagawa discloses further comprising: an electromagnetic shield that is disposed in at least part of a region between the processing section and the first substrate (Fig. 9, [0080]-[0082]: stacked device 11E can be configured to include the electromagnetic wave shield configuration formed with the bonding pad 16E and the bonding pad 17E on the entire surfaces of the stacked device 11E)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electromagnetic shield that is disposed in at least part of a region between the processing section and the first substrate as taught by Kagawa into the Yokoyama and Rissa combination. The suggestion/ motivation for doing so would be to achieve the electromagnetic wave shield configuration (Kagawa: [0080]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Yokoyama and Rissa combination as applied above, in view of Shimauchi et. (US 20190158732 A1, hereinafter “Shimauchi”).
Regarding claim 15, the Yokoyama and Rissa combination teaches the stacked light receiving sensor according to claim 1, except further comprising: a fourth substrate that forms the third layer by being joined with the second substrate separately from the third substrate, wherein the processing section is disposed on the fourth substrate.
However, Shimauchi discloses a fourth substrate that forms the third layer by being joined with the second substrate separately from the third substrate, wherein the processing section is disposed on the fourth substrate ([0093]: a stacked image sensor can be configured as a stacked substrate of four or more layers in addition to a two-layer substrate or a three-layer substrate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fourth substrate that forms the third layer by being joined with the second substrate separately from the third substrate, wherein the processing section is disposed on the fourth substrate as taught by Shimauchi into the Yokoyama and Rissa combination. The suggestion/ motivation for doing so would be to expand stacked image sensor functionality and operations.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697